 



Exhibit 10.2
Beacon Energy Corp.
SERIES B STOCK SUBSCRIPTION AGREEMENT
AND STOCKHOLDER AGREEMENT
     This Series B Stock Subscription Agreement and Stockholder Agreement (this
“Agreement”) is entered into as of August 22, 2007 by and among (i) Beacon
Energy Corp., a Delaware corporation (the “Company”), (ii) the purchasers of
common stock of the Company signatory hereto (collectively the “Purchasers” and
each individually a “Purchaser”), and (iii) Metalico, Inc., a Delaware
corporation (“Metalico”). The parties hereto hereby agree as follows:
     WHEREAS, the Purchasers have previously entered into that certain Stock
Subscription Agreement by and between such Purchasers and the Company dated on
or about September 29, 2006 (the “Original Agreement”) and that certain Amended
and Restated Stock Subscription Agreement and Stockholder Agreement dated as of
November 30, 2006 (the “Amended Agreement”), providing for the issuance and sale
of additional shares of common stock of the Company to the Purchasers; and
     WHEREAS, the Company, the Purchasers and Metalico have agreed that the
Company may and shall raise additional capital through the issuance and sale of
additional shares to Metalico and the Purchasers,
     NOW, THEREFORE, in consideration of the premises set forth in and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged :
     1. AUTHORIZATION. The Company acknowledges that it has authorized or will
authorize the issue and sale of additional shares of common stock in the Company
(the “Series B Securities”) to be held by the respective Purchasers in the
amounts and for the consideration (for each individual Purchaser such
Purchaser’s “Series B Capital Contribution”) set forth below such Purchaser’s
signature hereto.
     2. PURCHASE AND SALE OF SECURITIES; CLOSING.
          2A. Purchase and Sale of Series B Securities. Subject to the terms and
conditions of this Agreement, the Company shall sell to each Purchaser, and each
Purchaser shall purchase from the Company, Series B Securities in the number
specified below such Purchaser’s signature hereto at a price equal to $31.25 per
share for the Series B Capital Contribution set forth below such Purchaser’s
signature hereto, in each case registered in such Purchaser’s name or that of
the Purchaser’s nominee or nominees. Notwithstanding the foregoing, each
Purchaser’s obligations under this Agreement are several and not joint
obligations and no Purchaser shall have any obligation or liability for the
performance or non-performance by any other Purchaser of such other Purchaser’s
obligation under this Agreement. Except as set forth immediately below,
Purchasers shall be permitted to purchase up to that number of Series B
Securities indicated next to their name in Schedule 6A in the column entitled
“Series B”. In the event that one or more Purchasers declines to purchase some
or all of their allotted Series B Securities indicated on Schedule 6A, such
shares shall be re-allocated among the remaining Purchasers on a pro-rata basis
based upon existing ownership of the Company’s common stock. Such re-allocation
shall continue until either (i) the total number of Series B Securities
subscribed to by all Purchasers in the aggregate equals 192,000, or (ii) all
remaining Purchasers decline their respective pro-rata re-allocation. The
Company reserves the right to reduce the total number of Series B Securities
available for subscription.
          2B. Closing. The purchase and sale of the Series B Securities shall
take place at the offices of Beacon Energy Co., 186 North Avenue East, Cranford,
New Jersey at a closing (the “Closing”) to be held within ten (10) days after
the date of execution of this Agreement (the “Closing Date”).
     3. CONDITIONS OF CLOSING. Each Purchaser’s obligation to purchase and pay
for its Series B Securities at the Closing is subject to the fulfillment to its
satisfaction or its written waiver of the

 



--------------------------------------------------------------------------------



 



following conditions, provided that the closing of the purchase shall constitute
the waiver by the Purchasers of any such conditions that shall not have
theretofore been satisfied:
          3A. Representations and Warranties. The representations and warranties
contained in Paragraph 6 hereinbelow shall be true and correct on and as of the
Closing Date after giving effect to the issue and sale of the Series B
Securities and application of the proceeds as contemplated by the Agreement.
          3B. Sale of all Series B Securities. The Company shall have made
available to each Purchaser the Series B Securities to be purchased by it at the
Closing as provided in Paragraph 2A hereinabove, provided that the failure of
any Purchaser to close or consummate its purchase of Series B Securities shall
not excuse or waive the obligation of any other Purchaser to close or consummate
its respective purchase.
          3C. Metalico Approval. The Board of Directors of Metalico shall have
approved the execution and delivery of this Agreement and the undertakings of
Metalico contemplated hereunder.
     4. COVENANTS OF THE COMPANY.
          4A. Financial and Other Reporting by the Company. The Company will
deliver to each holder of a Security:
               (i) that certain power point presentation and financial model of
the Company dated as of July 2007, as amended through the date hereof;
               (ii) audited financial statements of the Company as of
December 31, 2006;
               (iii) with reasonable promptness after any officer of the Company
obtains knowledge or notice, either written or oral, of any condition or event
particular to the Company which could reasonably be expected to have a material
adverse effect on the business, operations, or prospects of the Company, subject
to Paragraph 5D hereinbelow; and
               (iv) with reasonable promptness, any such other information and
data with respect to the Company as from time to time may be reasonably
requested by any holder or holders of a Security, subject to Paragraph 5D
hereinbelow.
          4B. Use of Proceeds. The Company will use the proceeds of the sale of
the Series B Securities to fund investments in developmental-stage and existing
plant production projects, the purchase and/or construction of a biodiesel
refinery, the funding of various and ancillary start-up costs, the payment of
general operating expenses including payroll, and other general corporate
purposes.
          4C. Business of the Company. The business of the Company shall be: to
become a vertically integrated international biofuels production, storage,
distribution and marketing company; to own farmland for the production of
biofuels feedstock; and to acquire and operate existing biofuel production
facilities.
          4D. Investor Relations Firm. On or before the effective date of the
the registration or acceptance for trading of the Company’s stock by a Trading
Platform (as defined in Paragraph 5C), the Company shall retain an investor
relations firm to promote the Company’s stock.

Page 2



--------------------------------------------------------------------------------



 



          4E Board of Directors. On or before December 31, 2007 the Company
shall appoint two additional members to its Board of Directors (for a total of
four members). Such two appointees will include a representative chosen from
among the Purchasers and one third party independent director.
          4F. Anti-Dilution. Until the Platform Date (as defined in
Paragraph 5C), the Company shall not issue any shares of common stock or
securities convertible into or exercisable for shares of common stock at a price
per share less than $31.25 (as such may be adjusted to account for any stock
split, reverse stock split, merger or other corporate re-organization), except
for options (and the shares of common stock underlying such options) under a
stock option plan or similar arrangement approved by the Company’s Board of
Directors.
     5. CONDITIONAL RIGHT TO SELL.
          5A. Sale Rights. (i) Unless a Public Trading Event (as defined in
Paragraph 5C) has occurred, each Purchaser shall have the right as of August 1,
2008 or December 1, 2008, as determined by reference to Paragraph 5C, upon
thirty (30) days written notice (a “Sale Notice”) to Metalico, to require
Metalico to purchase all or a portion of the Series B Securities of such
Purchaser acquired pursuant to this Agreement for consideration equal to, at the
option of such Purchaser, either:
     (a) cash in an amount equal to twice the portion of such Purchaser’s
Series B Capital Contribution allocable to the Series B Securities subject to
such sale, or
     (b) common stock of Metalico, at a per-share price equal to the closing
price for Metalico common stock on the American Stock Exchange on the date such
Purchaser’s Series B Capital Contribution was made, for the portion of such
Purchaser’s Series B Capital Contribution allocable to the Series B Securities
subject to such sale.
A Purchaser may in its discretion allocate any such sale of all or a portion of
its Series B Securities between the two options described in this
Paragraph 5A(i).
               (ii) Each Purchaser’s right to deliver a Sale Notice and to
compel a sale as provided under Paragraph 5A(i) shall terminate as of the close
of business on September 2,, 2008 or January 2, 2009, as determined by reference
to Paragraph 5C and 5A.
               (iii) Metalico shall make any cash payment required in connection
with a sale pursuant to Paragraph 5A(i)(a) within thirty (30) days of its
receipt of an appropriate Sale Notice and shall issue and cause to be delivered
any stock required in connection with a sale pursuant to Paragraph 5A(i)(b)
promptly after its receipt of an appropriate Sale Notice, subject to regulatory
and exchange requirements.
          5B. Stock Rights. Nothing in this Agreement shall confer or be deemed
to confer any “tagalong” or other rights in connection with the Series B
Securities or any common stock of Metalico acquired pursuant to
Paragraph 5A(i)(b) except as expressly set forth herein. Each Purchaser
expressly acknowledges and agrees that the date of acquisition of any Metalico
stock pursuant to Paragraph 5A(i)(b) shall be the date the stock of the Company
used by the Purchaser to acquire such Metalico stock is delivered to Metalico as
payment therefor, such date being the date of acquisition of the Metalico stock
for purposes of Rule 144. Metalico shall use its best efforts to register any
stock issued pursuant to Paragraph 5A(i)(b) within 120 days of issuance so as to
allow for public sale.
          5C. Public Trading Event. For purposes of this Paragraph 5, “Public
Trading Event” means the occurrence of one of the following

Page 3



--------------------------------------------------------------------------------



 



  (i)   as of April 30, 2008 the Company shall have completed the filing of an
appropriate application and required supporting materials with any of the
following national securities exchangesor listing services providing a platform
for public trading in the Company’s common stock: the American Stock Exchange,
the New York Stock Exchange, the NASDAQ market, or the OTC Bulletin Board (each
a “Traditional Trading Platform”) or     (ii)   as of July 31, 2008 completed an
alternative listing arrangement through a reverse merger with a public shell, a
listing on the Pink Sheets trading system, acquisition by a Special Purpose
Acquisition Company (“SPAC”)or any other similar mechanism deemed appropriate by
the Company’s Board of Directors (each a “Non-Traditional Trading Platform” and,
collectively together with the Traditional Trading Platform each a “Trading
Platform” ).

     “Platform Date” shall mean the earlier to occur of (a) the date as of which
a filing contemplated under clause (i) above of this Paragraph 5C is declared
“effective” by the Securities Exchange Commission and (b) the date as of which
an arrangement contemplated under clause (ii) above of this Paragraph 5C is
completed.
     If the Company elects to cause a Public Trading Event to occur by making
the filing contemplated in clause (i) above, the Company shall use its
reasonable efforts to have its filed application, as such may be amended,
declared “effective” by the Securities Exchange Commission no later than
September 30, 2008. If the Company fails to have such filed application declared
effective by September 30, 2008, it shall have until December 1, 2008 to
complete a listing through a Non-Traditional Trading Platform. If the Company
fails to cause a Public Trading Event as contemplated above and within either of
the time frames contemplated above, the Purchasers’ sole remedy shall be the
rights set forth in Paragraph 5A.
     By its execution of this Agreement, the Company agrees to use its best
efforts to cause a Public Trading Event to occur. By its execution of this
Agreement, Metalico agrees to use its best efforts to seek the authorization of
its Board of Directors, to the extent necessary, to cause or permit any actions
by the Company necessary or appropriate to achieve a Public Trading Event and
the effectiveness of any resulting registration or listing, provided that
nothing in this Paragraph 5C shall be deemed to obligate Metalico to perform any
act in violation of applicable law or regulation.
          5D. Insider Information. Upon the registration or acceptance for
trading of the Company’s stock by a Trading Platform, the Company’s obligations
to individual Purchasers under Paragraphs 4A(ii) and (iii) shall automatically
terminate unless, with respect to any individual Purchaser, such Purchaser
delivers written notice to the Company to the effect that such Purchaser wishes
to continue receiving the information contemplated thereunder. Each Purchaser
acknowledges that receipt of such information may subject it to insider trading
restrictions under federal securities law.
     6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants:
          6A. Organization, Etc. (i) It is duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority to carry on its business as now being conducted and which it
proposes to conduct. It has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement. Schedule 6A correctly
identifies the correct legal name of the Company, its jurisdiction of
organization, the jurisdictions in which it is qualified to do business and its
officers and directors.
               (ii) This Agreement has been duly authorized by all necessary
action on its part and has been or will have been as of the Closing Date duly
executed and delivered by its duly authorized officers and constitutes (or will
constitute upon execution thereof by such officers) its legal, valid and binding
obligations, enforceable against it in accordance with its terms.

Page 4



--------------------------------------------------------------------------------



 



          6B. Company Ownership. Its outstanding shares are as described on
Schedule 6A. All of the outstanding shares are or will be, by the Closing Date,
validly issued, fully paid and non-assessable and, to the knowledge and
expectation of the Company, are now owned or will be owned immediately after the
Closing, of record and, to the knowledge of the Company, beneficially, in the
amounts and by the persons as set forth in Schedule 6A as it may be supplemented
prior to the Closing Date, free and clear of any lien of any kind, provided that
the Company makes no warranty or guaranty that the Purchasers designated on
Schedule 6A have consummated or will consummate their respective purchases of
Series B Securities and therefore makes no representation or warranty that the
ownership of outstanding shares set forth in Schedule 6A with respect to
Purchasers will be accurate. The designation, powers, preferences, rights,
qualifications, limitations and restriction in respect of the Series B
Securities are as set forth in the Company’s certificate of incorporation as it
has been or may be amended from time to time and are valid, binding and
enforceable in accordance with all applicable laws. The Series B Securities,
when issued, will be validly issued, fully paid and non-assessable and with no
personal liability attaching to the ownership thereof and will be free and clear
of all liens, charges and restrictions.
     7. REPRESENTATIONS OF THE PURCHASERS. Each Purchaser represents (with
respect to itself only) that:
          7A. Purchase for Own Account. It is purchasing its Series B Securities
for its own account and not with a view to the distribution thereof or with any
present intention of distributing or selling any of the Series B Securities,
provided that the disposition of the Purchaser’s property shall at all times be
within its control subject to applicable law and regulation.
          7B. Accredited Investor Status. It has such knowledge and experience
in financial affairs that it is capable of evaluating the merits and risks of
purchasing the Series B Securities purchased by it, and it has not relied in
connection with this investment upon any representations, warranties or
agreements other than those set forth in this Agreement. Its financial situation
is such that it can afford to bear the economic risk of holding the Series B
Securities for an indefinite period of time, and can afford to suffer the
complete loss of its investment in the Series B Securities. It is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended.
          7C. Unregistered Securities. It is aware that the Series B Securities
have not been registered under the federal Securities Act of 1933, as amended,
or any state securities laws, pursuant to exemptions from registration. It
understands that the reliance by the Company on such exemptions is predicated in
part upon the truth and accuracy of the statements by such Purchaser in this
Agreement.
     8. REPRESENTATIONS OF METALICO. Metalico represents and warrants:
               (i) It is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement.
               (ii) This Agreement has been duly authorized by all necessary
action on its part and has been or will have been as of the Closing Date duly
executed and delivered by its duly authorized officers and constitutes (or will
constitute upon execution thereof by such officers) its legal, valid and binding
obligations, enforceable against it in accordance with its terms.
     9. RATABLE LIQUIDATION. If the Company shall be voluntarily or
involuntarily liquidated, dissolved, or wound up (including, without limitation,
any liquidation or dissolution following a sale or transfer of all or
substantially all of the assets of the Company and including a merger or other
combination in which the Company is not the surviving corporation)
(collectively, a “Liquidation”), then, as among the Purchasers and Metalico and
solely with respect to the common stock of the Company issued and outstanding
upon the consummation of the purchases contemplated under this Agreement, each
such party shall be entitled to a distribution from the property of the
Corporation available for distribution to stockholders upon such Liquidation in
an amount ratably proportional to such party’s investment in the

Page 5



--------------------------------------------------------------------------------



 



Company upon the effectiveness of this Agreement and not, to the extent it may
differ, in proportion to the respective numbers of shares of the Company’s stock
held by each such party.
     10. MISCELLANEOUS.
          10A. Consent to Amendments. Except for Section 5 and this
Paragraph 10A, this Agreement may not be amended without the prior written
consent of the Company, Metalico, and that number of Purchasers holding
eighty-percent (80%) of the Series B Securities owned by the Purchasers in the
aggregate and their respective permitted successors and assigns. With respect to
Section 5 and this Paragraph 10A, they may not be amended without the prior
written consent of the Company, Metalico and all the Purchasers and their
respective permitted successors and assigns.
          1B. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in this Agreement shall survive the
execution of this Agreement. This Agreement embodies the entire agreement and
understanding among the Purchasers, the Company, and Metalico and supersedes all
prior agreements and understandings relating to the subject matter hereof and
thereof..
          11C. Successors and Assigns. All covenants and other agreements in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, any transferee) whether so expressed or not,
provided neither the Company nor Metalico may delegate the performance of any of
its respective obligations hereunder or assign any of its rights hereunder.
          11D. Additional Stock. Nothing in this Agreement shall limit or be
deemed to limit the right of Metalico or any Purchaser to acquire additional
shares of the common stock of the Company through subsequent subscriptions,
additional stock issuances, private or public purchases from the Company or
other holders, or otherwise, subject to Paragraph 4F. By its execution of this
Agreement, each party acknowledges and agrees that the rights granted under this
Agreement are granted solely with respect to the Series B Securities purchased
hereunder and do not and shall not attach to any other common stock issued by
the Company to any holder thereof.
          11E. Governing Law. THIS AGREEMENT IS TO BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY LAWS OR RULES RELATING TO
CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK).
          11F. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.
          11G. Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative, illegal or
unenforceable as applied to any particular case in any jurisdiction because of
the conflicting of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid,
inoperative, illegal or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative, illegal or unenforceable to the extent that such
other provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative,
illegal or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

Page 6



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
acceptance set forth below and return the same to the Company.

            BEACON ENERGY CORP.
      By:           Carlos E. Agüero
Chairman     

                      The foregoing Agreement is hereby accepted as of the date
first above written.      
*
                   
By:
                                  Signature
      Name:                                 Please Print
      Series B Capital Contribution: $                               Number of
Shares:                            

 

*   Corporate/business entities: Please insert appropriate Purchaser’s name and
signature block.

Page 7